13985 Stowe Drive, Poway, California 92064
Telephone (858) 513-1020 / Facsimile (858) 513-1002

LORBER, GREENFIELD & POLITO, LLP

27

28
1Asmp\maddux\
pleadings\remo
val\usdc-notice-
0705 19.doc

 

Case 2:19-cv-05815-SVW-SS Document1 Filed 07/05/19 Pagelof5 Page ID#:1

LORBER, GREENFIELD & POLITO, LLP
Steven M. Polito, Esq. SBN 123223

William T. Pascoe, Esq. SBN 133013

13985 Stowe Drive

Poway, California 92064

TEL: (858) 513-1020 / FAX: (858) 513-1002
spolito@lorberlaw.com; wpascoe@lorberlaw.com

Attorneys for Defendant
GENE DYNAMICS LAND SYSTEMS, INC.

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

EASTERN DIVISION

MATTHEW MADDUX, Case No: 5:19-cv-1232

Plaintiff,

NOTICE OF REMOVAL OF ACTION

V. UNDER 28 U.S.C. §§ 1332 AND 1441(b)
GENERAL DYNAMICS LAND ~ DIVERSITY OF CITIZENSHIP -
SYSTEMS; and DOES 1 through 100, AND FEDERAL QUESTION
inclusive, 28 U.S.C. § 1442(a)(2)

Defendants.

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant GENERAL DYNAMICS LAND
SYSTEMS, INC. (erroneously sued as General Dynamics Land Systems), a Delaware
corporation with its principal place of business in Sterling Heights, Macomb County,
Michigan, hereby removes to this Court the state court action described below based
upon two principles.

On April 14, 2019, an action was commenced in the Superior Court of the State of
California in and for the County of Los Angeles, entitled MATTHEW MADDUX,
Plaintiffs (sic) vs. GENERAL DYNAMICS LAND SYSTEMS, and DOES 1-100,
inclusive, Defendants, Case Number 19STCV12723. A copy of the Complaint is

attached hereto as Exhibit “A”.
1

 

 

NOTICE OF REMOVAL OF ACTION

 

 
2
3
4
5
6
7
8
9
10
Ag H
S84 19
aes 13
BSE
Ges 14
Hl S>
fy
Ze 45
fr] Be
Boe
Gg 16
eet 17
By
yr 18
19
20
2)
22
23
24
25
26
27
28
I:\smp\maddux\

pleadings\remo
val\usde-notice-
070519.doc

 

 

Case 2:19-cv-05815-SVW-SS Document1 Filed 07/05/19 Page 2of5 Page ID #:2

The Complaint alleges general damages exceeding $50,000.00. In addition, the
Complaint specifically alleges the following damages:
e (2) economic damages in an amount determined according to proof;
e (3) past and future medical care expenses according to proof;
e (4) past and future loss of earnings according to proof;
e (5) past and future physical pain and discomfort;
e (6) past and future mental anguish and distress;
e (7) past and future disfigurement;
e (8) past and future disability;
e (9) past and future fright, nervousness, anxiety, worry, and apprehension;
e (10) past and future loss of consortium;
e (11) prejudgment interest according to proof;
e (12) for costs as provided by law; and
e (13) for such other relief as the Court deems necessary, just and proper.

Based upon the totality of the claimed damages and the nature of the Complaint,
which included “severe burns and other injuries which resulted in physical pain, mental
anguish, disfigurement, disability, and other medical problems,” Plaintiff “sustained
severe pain, physical impairment, disability, disfigurement, discomfort, mental anguish,
and distress.” On July 1, 2019, Plaintiff, through his counsel, confirmed that the
damages exceed the jurisdictional amounts of $75,000.00. (Exhibit B.) As a result,
Plaintiff's damages will exceed $75,000.00, the minimum amounts for jurisdiction under
28 U.S.C. § 1446(c)(2).

The Complaint does not disclose the residency of Plaintiff MATTHEW
MADDUX. Plaintiffs residency was confirmed on July 1, 2019, when Plaintiff's
Counsel confirmed that MATTHEW MADDUX was a resident of California at the time
of the accident and was not a resident of either Michigan or Delaware. This is a civil
action of which this Court has original jurisdiction under 28 U.S.C. § 1332, and is one

which may be removed to this Court by Defendant pursuant to the provisions of
2

 

 

NOTICE OF REMOVAL OF ACTION

 

 
ile (858) 513-1002
—
bo

California 92064
acsimi

Yo

13985 Stowe Drive, Powa
Telephone (858) 513-1020 / F
—

OO

LORBER, GREENFIELD & POLITO, LLP

i

28
I:\smp\maddux\
pleadings\remo
val\usde-notice-
070519.doc

 

Case 2:19-cv-05815-SVW-SS Document1 Filed 07/05/19 Page3of5 Page ID#:3

28 U.S.C. § 1441(b), in that it is a civil action between citizens of different states and the
matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs,
because Plaintiff MATTHEW MADDUX claims damages against Defendant
GENERAL DYNAMICS LAND SYSTEMS, INC. in excess of the minimum amount of
$75,000.00 (see email confirming damages and residency attached as Exhibit B).

Complete diversity of citizenship exists in that Plaintiff MATTHEW MADDUX
was most recently a resident of the State of California and, at present, is a resident of
neither the principle place of business of Defendant GENERAL DYNAMICS LAND
SYSTEMS, INC., which is Macomb County, Michigan, nor its state of incorporation,
Delaware. (Exhibit B.)

This Court has subject matter jurisdiction because the allegations are against a
federal contractor, Defendant GENERAL DYNAMICS LAND SYSTEMS, INC., which
is and was a supplier to the federal government.’ Although the Complaint does not
include sufficient information to determine whether the subject matter jurisdiction is
applicable, Defendant GENERAL DYNAMICS LAND SYSTEMS, INC. anticipates
that investigation and discovery will reveal that this Court has subject matter jurisdiction
over the Complaint and the parties due to the likelihood that GENERAL DYNAMICS
LAND SYSTEMS, INC. was acting as contractor to a federal agency. Accordingly, this
Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1442(a)(2).

GENERAL DYNAMICS LAND SYSTEMS, INC. hereby demands a jury trial.

Dated: _ P/S/2S/9 LORBER, GREENFIELD & POLITO, LLP

  

WILLIAM T. PASCOE
Attorneys for Defendant GENERAL
DYNAMICS LAND SYSTEMS, INC.

 

' The complaint incorrectly states that the incident occurred in Los Angeles County, but the
investigation to date suggests that the incident occurred on a federal enclave, giving rise to another basis
for original federal jurisdiction. 3

 

 

 

NOTICE OF REMOVAL OF ACTION

 
Oo © 4 DBD nA +f

10
1]
12
13
14
15
16

13985 Stowe Drive, Poway, California 92064
Telephone (858) 513-1020 / Facsimile (858) 513-1002

17

LORBER, GREENFIELD & POLITO, LLP

18
19
20
21
22
23
24
25
26
27

28
I:\smp\maddux\
pleadings\remo
val\usde-notice-
070519.doc

Case 2:19-cv-05815-SVW-SS Document1 Filed 07/05/19 Page4of5 Page ID#:4

 

 

 

rrr

FOR COURT USE ONLY

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
— EASTERN DIVISION -

 

MATTHEW MADDUX vy. GENERAL DYNAMICS LAND
SYSTEMS

 

 

ATTORNEYS NAME AND ADDRESS TELEPHONE
LORBER, GREENFIELD, & POLITO, LLP —_ (858) 513-1020
Steven M. Polito, Esq. SBN 123223

William T, Pascoe, Esq. SBN 133013

13985 Stowe Drive

Poway, California 92064

 

ATTORNEYS FOR: CASE NUMBER:
Defendant GENERAL DYNAMICS LAND SYSTEMS, INC. 5:19-ey-1232

 

 

 

 

DECLARATION OF SERVICE

I, the undersigned, declare: that I am, and was at the time of the transmission, over the age of 18 years,
and not a party to the action; and am employed in the County of San Diego, California, within which
county the subject service occurred. My business address is 13985 Stowe Drive, Poway, California,
92064. My email address is tmoore@lorberlaw.com. On July 5, 2019 I served the document entitled

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 AND 1441(b) -
DIVERSITY OF CITIZENSHIP - AND 28 U.S.C. § 1442(a)(2)

on each addressee shown on the attached service list as follows:

By U.S. Mail pursuant to Federal Rule of Civil Procedure Rule 5, I enclosed said document in a sealed
envelope or package to each addressee noted on the attached service list and placed the envelope for
collection and mailing, following our ordinary business practices. I am readily familiar with the
practices of LORBER, GREENFIELD & POLITO, LLP for collection and processing of documents for
mailing with the United States Postal Service. Such documents are deposited with the United States
Postal Service the same day in the ordinary course of business,

I declare under penalty of perjury that the foregoing is true and correct, and that this declaration
is executed on July 5, 2019, at Poway, California,

 

Teri A. Moore

4

 

 

 

NOTICE OF REMOVAL OF ACTION

 

 
ta

Oo co ~)  aS

10
11
12
13
14

e, Poway, California 92064

Telephone (858) 513-1020 / Facsimile (858) 513-1002

15
16
17

13985 Stowe Derr

LORBER, GREENFIELD & POLITO, LLP

18
19
20
21
22
23
24
25
26
27

28

L\smmp\maddux\
pleadings\remo
vallusde-notice-

Case 2:19-cv-05815-SVW-SS Document1 Filed 07/05/19 Page5of5 Page ID#:5

Matthew Maddux v. General Dynamics Land Systems

ATTORNEY SERVICE LIST

 

Jason A. Itkin, Esq. Attorneys for Plaintiff
Noah M. Wexler, Esq. MATTHEW MADDUX
ARNOLD & ITKIN LLP
6009 Memorial Drive
Houston, TX 77007

(713) 222-3800
jitkin@arnoldwitkin.com:
nwexler@arnolditkin.com;
nespinal@arnolditkin.com

 

 

Paul R. Kiesel, Esq. Attorneys for Plaintiff
Melanie Meneses Palmer, Esq. MATTHEW MADDUX
KTESEL LAW LLP

8648 Wilshire Boulevard

Beverly Hills, CA 90211-2910

(310) 854-4444

kiesel@kiesel law; palmer@kiesel law

 

 

 

 

5

 

 

070519.doc

 

NOTICE OF REMOVAL OF ACTION

 

 
